In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-06-00018-CV

______________________________




IN RE:  ESTATE OF BOBBY LEON KENNIMER, DECEASED







On Appeal from the County Court

Upshur County, Texas

Trial Court No. 6539







Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Tresha "Poppy" Elwell and Jennifer Deann Hillis, the appellants in this case, have filed a
motion seeking to dismiss their appeal.  Pursuant to Tex. R. App. P. 42.1, their motion is granted.
	We dismiss the appeal.

						Jack Carter
						Justice

Date Submitted:	October 30, 2006
Date Decided:		October 31, 2006

="false" Priority="9" QFormat="true" Name="heading 3"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00083-CR
                                                ______________________________
 
 
                                   THOMAS EVERETT NIX,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                        On Appeal from the 71st Judicial District Court
                                                           Harrison County, Texas
                                                         Trial Court
No. 88-0275X
 
                                                     
                                             
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Thomas Everett
Nix has filed a notice of appeal from the trial courts denial of his motion
for judgment nunc pro tunc.  
            The right to
appeal in a criminal case is a substantive right determined solely within the
province of the Legislature.  Lyon v.
State, 872 S.W.2d 732, 734 (Tex. Crim. App. 1994).  A defendant in any criminal action has the
right of appeal under the rules hereinafter prescribed.  Tex.
Code Crim. Proc. Ann. art. 44.02 (West 2006).  Generally, a criminal defendant may only
appeal from a final judgment.  See
State v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990).  The courts of appeals do not have
jurisdiction to review interlocutory orders unless that jurisdiction has been
expressly granted by law.  Apolinar
v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); Ahmad v. State,
158 S.W.3d 525, 526 (Tex. App.Fort Worth 2004, pet. refd).
            We do not
have jurisdiction over an appeal from an order denying a request for judgment
nunc pro tunc.  See generally State v. Ross,
953 S.W.2d 748, 75152 (Tex. Crim. App. 1997); Sanchez v. State, 112 S.W.3d 311 (Tex.
App.Corpus Christi 2003, no pet.); Everett v. State, 82 S.W.3d 735 
(Tex. App.Waco 2002, pet. dismd); Allen v. State, 20 S.W.3d 164, 165
(Tex. App.Texarkana 2000, no pet.).
            We
dismiss for want of jurisdiction.
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          June
30, 2011  
Date Decided:             July
1, 2011
 
Do Not Publish